By the Court:
This is an action to recover damages for the conversion of certain goods and chattels by the defendant. The answer denies the plaintiff’s ownership of the goods, the value thereof as stated in the complaint, or that the defendant had converted them to his own use. The plaintiff" had judgment, *280and the defendant appeals from the judgment and from the order denying his motion for a new trial. ,
There was no error in denying the defendant’s motion for a continuance. The affidavits show no diligence to produce the witness or his deposition at the trial, and, besides, they are not identified or made part of the record. JSTor was there any error in the rulings of the Court in the rejection of testimony offered by the defendant. The defendant did not make himself, by his answer, the representative of any of the creditors of Ramsay, and he was not, therefore, entitled to call in question the bona tides of the sale of the goods made by Ramsay to the plaintiff.
Judgment and order affirmed, with ten per cent damages. Remittitur to issue forthwith.